UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-167589 Century Next Financial Corporation (Exact Name of Registrant as Specified in Its Charter) Louisiana 27-2851432 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 505 North Vienna Street Ruston, Louisiana (Address of Principal Executive Offices) (Zip Code) (318) 255-3733 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ ]Yes[X]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [ ] Smallerreporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes[X] No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of September 22, 2010, no shares of the Registrant’s common stock were issued and outstanding.* * The issuer became subject to the filing requirements of Sections 13 and 15(d) when its Form S-1 was declared effective by the SEC on August 11, 2010. Bank of Ruston Form 10-Q Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 -Financial Statements (Unaudited) 1 Item 2 -Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 -Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 -Controls and Procedures 18 PART II - OTHER INFORMATION Item 1 -Legal Proceedings 18 Item 1A - Risk Factors 18 Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 -Defaults Upon Senior Securities 19 Item 4 -(Removed and Reserved) 19 Item 5 -Other Information 19 Item 6 -Exhibits 19 Signatures 20 BANK OF RUSTON BALANCE SHEETS (In thousands) (Unaudited) June 30, December 31, ASSETS Cash and cash equivalents $ $ Investment and mortgage-backed securities Federal Home Loan Bank stock Loans (includes loans held for sale of $2,772 and $761), less allowance for loan losses of $182 and 70,763 66,998 Accrued interest receivable: Loans Securities 27 28 Premises and equipment, net of accumulated depreciation of $1,391 and $1,313 Foreclosed real estate - - Other assets Total assets $ $ LIABILITIES AND RETAINED EARNINGS Liabilities: Deposits Savings and demand $ $ Time Total deposits Advances from borrowers for insurance and taxes 44 21 FHLB advances - - Securities sold under agreements to repurchase Accrued interest payable 19 21 Other liabilities Total liabilities Retained earnings: Retained earnings Accumulated other comprehensive income, net of taxes of $50 and $35 97 69 Total equity Total liabilities and retained earnings $
